   Case 2:17-cv-00630-MHT-SMD Document 12 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WINSTON BERNARD LUCAS,            )
                                  )
     Petitioner,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:17cv630-MHT
                                  )                (WO)
KARLA WALKER JONES, et            )
al.,                              )
                                  )
     Respondents.                 )

                              JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The       United       States       Magistrate         Judge's

recommendation (doc. no. 10) is adopted.

    (2) The petition for writ of habeas corpus (doc.

no. 1) is denied as time-barred.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 2:17-cv-00630-MHT-SMD Document 12 Filed 07/08/20 Page 2 of 2



pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 8th day of July, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
